329 F.2d 495
Eddie GRIFFIN, Appellant,v.UNITED STATES of America, Appellee.
No. 20751.
United States Court of Appeals Fifth Circuit.
March 31, 1964, Rehearing Denied May 5, 1964.

Julian Hartridge, Jr., Julian Hartridge, Sr., Savannah, Ga., for appellant.
Richard C. Chadwick, Asst. U.S. Atty., Savannah, Ga., Donald H. Fraser, U.S. Atty., for appellee.
Before MAGRUDER,1 JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of the possession of non-tax-paid whiskey.  As in the case of Delegal v. United States, 5 Cir. 1964, 329 F.2d 494, decided this day, the question is presented as to whether the failure of the Government witness to point out in the court room the appellant as the person to whom the delivery of the non-tax-paid whiskey had been made, is reversible error.  The question was not raised at the trial except as it might have been presented by the contention generally that the evidence was insufficient.  We think that the evidence before the court was ample to justify the conclusion that the offense was committed by the appellant Griffin, and that the jury could properly so infer.

The judgment of the district court is

2
Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation